DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 23-32, drawn to a medical laser system, classified in CPC A61B 18/22.
II.	Claim(s) 33-38, drawn to an optical fiber for medical procedures, classified in CPC A61B 18/22.
III.	Claim(s) 39-42, drawn to a medical laser system, classified in CPC A61B 18/22.
The inventions are distinct, each from the other, because of the following reasons:
Inventions I and II are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “an optical fiber,” “a probe tip at a distal end of the optical fiber, the probe tip having an optical surface and an outer wall,” “wherein the optical surface is configured to transmit a first laser energy and reflect a second laser energy,” and “wherein a wavelength of the second laser is less than a wavelength of the first laser energy,” as recited in claim 23 and “an optical fiber core configured to direct a first laser energy and a second laser energy along a longitudinal axis of the optical fiber,” “a probe tip at a distal end of the topical fiber and including a probe lumen optically attached to the optical fiber core,” “an optical surface provided at a distal end of the probe lumen, the optical surface angled relative to the longitudinal axis and configured to transmit the first laser energy and reflect the second laser energy,” and “wherein the first laser energy transmitted by the optical surface is configured to be emitted from a distalmost end of the probe tip, and the second laser energy reflected by the optical surface is configured to be emitted from a sidewall of the probe tip, the sidewall being parallel to a longitudinal axis of the probe tip,” as recited in claim 33.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “wherein a wavelength of the second laser is less than a wavelength of the first laser energy,” as recited in claim 23 and “a cap including: a cap lumen open at a proximal end of the cap and closed at a distal end of the cap, and an outer wall defining a perimeter of the cap lumen,” “wherein the probe tip is provided within the cap lumen such that a cavity is defined within the cap lumen between the distal end of the cap lumen and the distalmost end of the probe tip,” and “wherein the first laser energy and the second laser energy are configured to be transmitted through the outer call of the cap,” as recited in claim 39.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “an optical fiber core configured to direct a first laser energy and a second laser energy along a longitudinal axis of the optical fiber,” “a probe tip at a distal end of the optical fiber and including a probe lumen optically attached to the optical fiber core,” “an optical surface provided at a distal end of the probe lumen, the topical surface angled relative to the longitudinal axis and configured to transmit the first laser energy and reflect the second laser energy,” and “wherein the first laser energy transmitted by the optical surface is configured to be emitted from a distalmost end of the probe tip, and the second laser energy reflected by the optical surface is configured to be emitted from a sidewall of the probe tip, the sidewall being parallel to a longitudinal axis of the probe tip,” as recited in claim 33 and “a cap including: a cap lumen open at a proximal end of the cap and closed at a distal end of the cap, and an outer wall defining a perimeter of the cap lumen,” “wherein the probe tip is provided within the cap lumen such that a cavity is defined within the cap lumen between the distal end of the cap lumen and the distalmost end of the probe tip,” and “wherein the first laser energy and the second laser energy are configured to be transmitted through the outer call of the cap,” as recited in claim 39.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions or groupings of patentably indistinct inventions have acquired a separate status in the art in view of their different classification; the inventions or groupings of patentably indistinct inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or the inventions or groupings of patentably indistinct inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL L CERIONI/Primary Examiner, Art Unit 3791